657 S.E.2d 243 (2008)
In the Matter of Robert Norman WILSON, Jr.
No. S08Y0728.
Supreme Court of Georgia.
February 11, 2008.
Jonathan Winslow Hewett, William P. Smith III, Atlanta, for appellant.
Robert Norman Wilson, Jr., Ayer, MA, pro se.
*244 PER CURIAM.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Robert Norman Wilson, Jr. be disbarred pursuant to Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). This disciplinary action arises out of Wilson's having assented to the revocation of his law license in the Commonwealth of Massachusetts as a disciplinary sanction for his misappropriation of funds held in trust for his clients.
Because Wilson was personally served with the Notice of Reciprocal Discipline but did not object in any way, this Court hereby accepts the recommendation of the Review Panel and orders that Wilson be disbarred. Wilson is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.